Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140147(79)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 140147
                                                                    COA: 274148
                                                                    St. Clair CC: 03-000881-FH
  JAMES EUGENE GRISSOM,
           Defendant-Appellant.

  _________________________________________/

         On July 31, 2012, the Court issued an opinion reversing the judgment of the Court
  of Appeals and remanding this case to the St. Clair Circuit Court for application of
  People v Cress, 468 Mich 678 (2003), while directing the circuit court to submit its
  determination to this Court within 60 days. People v Grissom, 492 Mich 296 (2012). On
  order of the Court, the circuit court’s opinion and order granting the defendant’s motion
  for a new trial having been received, we AFFIRM the September 25, 2012 order of the
  St. Clair Circuit Court and we REMAND this case to that court for further proceedings.

        We do not retain jurisdiction.

         YOUNG, C.J., concurs in the result because the circuit court did not abuse its
  discretion in granting the defendant’s motion for a new trial, but continues to adhere to
  the analysis set forth in JUSTICE ZAHRA’s opinion in this case, People v Grissom, 492
  Mich 342 (2012).

        ZAHRA, J., joins the statement of YOUNG, C.J.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2012                    _________________________________________
         s1031                                                                 Clerk